Truly, J.,
delivered the opinion of the court.
There are several reasons why the demurrer to the special pleas of the appellant was properly sustained. The pleas admit that the delay in the handling and transportation of the appellee’s cotton and the damage sustained “resulted from defendant not being provided with sufficient equipment and facilities for the handling of this cotton with greater expedition than was used in handling it.” It is also manifest from the allegations of the special pleas that the appellant does not possess the “engines, cars, and other equipment necessary for the handling of freight over its line, ample and sufficient for the transportation with promptness and dispatch of all business ordinarily offering at all times.” On the contrary, it is not even contended that the railroad company has the necessary equipment for promptly handling and transporting the cotton and other freight delivered to it during the busy season. The appellant admits that during the marketing season, when enormous quantities of cotton are sought to be rushed to market, it creates a great pressure of business over the line, so that its equipment is totally insufficient for the handling of the business with expedition and dispatch. It is true that appellant in its special plea does aver that during the season of -1904 and 1905, when an extra large cotton cro^) was grown, the “marketing of it created a demand for cars and depot *189and terminal facilities which could not have been foreseen, anticipated, or provided for.” But this statement of a conclusion cannot avail, in view of the admission that the railroad company was not provided with an equipment sufficient for the prompt handling and transportation of the business annually delivered to it during each recurring marketing season of the average cotton crop, produced each year under normal conditions.
In the Ragsdale case, 46 Miss., 478, the general rule is thus stated: “If the company have a reasonable equipment for all ordinary purposes, and the delay be occasioned by an unusual press of business, but the carrying is done with reasonable expedition under the circumstances, then it is not responsible for the delay.” We are not disposed to question the accuracy of the .general observation just quoted, though, of course, it is subject to several modifications, as even a casual analysis will demonstrate. ' But the rule quoted, even if absolutely accurate, is’ not controlling in the instant case, for the reason that the facts disclosed by the special pleas show that the company does not possess “a reasonable equipment for all ordinary purposes.” It plainly appearing that the business of the appellant railroad company is confined in a large degree to the handling of cotton, and that it is known in advance there will be this annual press •of business during the marketing season, it is not averred or intimated that any effort has been made to provide adequate facilities and equipment for proper handling and transportation -of a normal and expected crop. .Here is a condition of affairs known, foreseen, and expected, of annual recurrence, and yet no effort is made to provide for the emergencies which inevitably arise with the occasion. The true rule applicable here is stated in the Ragsdale case referred to as follows: “When property is delivered to a carrier, the law implies a contract that it shall be safely and within a reasonable time carried to and delivered, at flic place of destination. Nothing relieves from the obligation *190to deliver, except the act "of God, .tlie public enemy, the act or conduct of the owner, or a special agreement limiting the common-law duty, if the time is not named. The implication arises, from the receipt of the property for transportation, that it shall be done with due dispatch or within a reasonable time.” Gauged by this enunciation of the rule the liability of the appellant is plain.
But, if it were conceded that the production of an extra large crop was “an unusual press of business,” within the meaning of that expression, and that it constituted an unforeseen emergency, though it manifestly appears that the carrier was not equipped Avith sufficient appliances and facilities to promptly handle any crop which might be produced, still that defense would not be available to the appellant in this case, for this reason: It appears from the averments in the pleadings that the appellant accepted the cotton for transportation and issued its bills of lading therefor.' Thereby it assumed by operation of law the obligation to promptly transport and deliver, and from this legal operation nothing can relieve the carrier, except “the act of God, the public enemy, the act or conduct of the OAvner, or a special agreement limiting its duty.” None of these relieving causes intervened, and it does not appear that anything happened to change the condition of affairs which existed at tlie date of the acceptance of the cotton for prompt transportation and delivery. The delay was not caused by any unusual press of business subsequently arising or which could not be foreseen, for the same conditions obtained afterward as at the time of the acceptance of the freight. KnoAving the difficulty of transportation, being informed of a then existing press of business, aware of the probability of an inability to promptly handle and transport freight, a carrier cannot accept and receipt for freight for transportation and then plead in excuse and extenuation of its delay a condition of affairs of which it Avas at the time advised. This consideration prevents the appellant denying liability for delay in trans*191poxtation. It is this potent fact which plainly distinguishes the instant case from the Ragsdale case relied on. In the Ragsdale case the delivery was prevented by a sudden and disastrous condition of ferries and floods, against which the carrier was powerless to protect itself. In that case, also, the shipper was advised, at the time of the acceptance of the freight, of the difficulties attending the shipment and delay which would probably' ensue; and yet in that case it is worthy of observation that this court did not hold, even under the special circumstances set out, that the carrier was not liable for damages for the delay in forwarding the freight. At the time when this cotton -was delivered to the carrier for transportation, the annual press of business, which it confessedly was unable to promptly handle, and for the transportation of which it had taken no steps to properly equip itself, was then confronting it. The carrier was aware at the time of the tender of the freight of the probability of delay in handling the shipment, but notwithstanding this it accepted the cotton, issued its bills of lading, and thereby assumed its legal liability for damages for failure or delay in transportation and delivery. It did not advise the shipper of the probability of delay, and thus afforded him no opportunity of selecting some other method, if one might be had, of transporting his freight or of disposing of it at the place of shipment. Under such circumstances to hold that the carrier was not liable for the damages admittedly caused by the delay in transporting the freight would be tantamount to saying that shippers of this country are remediless at the hands of the court and rest absolutely at the mercy of the carriers.
If it can be said that the carrier, which only has necessary equipment to handle its ordinary business for eight or nine months of the year, when business is dull and limited, has complied with the law, why may not the same excuse be pleaded by the carrier which has necessary equipment to handle its business only in the dullest single month of the year ? And thus the law *192which imposes liability upon the carrier for failure to promptly handle and deliver freight consigned to its care becomes absolutely ineffective. Many privileges are granted the connnon carriers of this state by the law; but certain reciprocal obligations are imposed, and amongst those no duty is more important to the commercial world at large than that which requires the prompt transportation of freight and which imposes liability for any failure in that regard. The true rule in this matter, in our opinion, and we quote it for the purpose of approving it, is found in 5 Am. & Eng. Ency. Law, 160, 167, 169, 256, as follows: “The duty of carriers embraces, not only the duty to transport goods accepted by them, but to do so promptly and within a reasonable time. If there is any unreasonable delay, the carrier remains liable as insurer for the safety of the goods, and is also responsible for whatever damage may result to the shipper as a proximate consequence of the delay. But in the case of railroad and similar companies, endowed with-special and unusual powers, with express view to their rendering to the public a freight and passenger service adequate to the needs of the country through which their lines pass, the law imposes the obligation to have and to furnish sufficient facilities' for the .reasonably prompt transportation of goods tendered for carriage, and they are liable for a failure to transport promptly, whether the failure is due to a want of facilities or to a captious refusal to carry. If it accepts goods after knowledge of its inability to transport them it is liable notwithstanding, unless the shipper consented to the delay. Where it appears that the carrier has reasonable facilities for the transportation of goods under ordinary conditions of business, and furnishes them all for the use of shippers, the fact of an unusual and unexpected press of business will excuse a delay in transportation, provided the shipper is informed of the fact at the time of shipment or as soon thereafter as it is known. But such a fact constitutes no excuse when the carrier, with full knowledge of it, accepts goods for transporta*193tion without informing the shipper, or where it appears that the carrier was derelict in his duty to have and provide proper facilities for transportation.” Tested by the rules thus announced, which are consonant with justice and absolutely necessary for the protection of the commercial world, it plainly appears that the appellant in this case was liable for the damages caused by its delay in transporting the cotton delivered to it.
Inasmuch as the amount of recovery is agreed upon in the event the carrier’s liability be established, the judgment is'

Affirmed.